FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30058

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00125-RSL

  v.
                                                 MEMORANDUM *
EDWARD ALAN GARCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Edward Alan Garcia appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the district court procedurally erred because it failed to

explain adequately the sentence imposed. The record belies this contention. The

district court considered the parties’ arguments and the relevant 18 U.S.C.

§ 3553(a) sentencing factors, and sufficiently explained its decision to impose an

above-Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                          2                                    12-30058